In this proceeding to discipline an attorney for professional misconduct, petitioner moves (1) to confirm the report of the Referee to whom this court referred the issues for hearing and report and (2) for imposition of discipline. The findings in the report are that all the four charges were substantiated by the evidence presented at the hearing. Respondent has not appeared in opposition to the instant motion. He was admitted to the Bar by this court on November 22, 1948. The charges are as follows: 1. Respondent failed to complete the legal services in the administration of a decedent’s estate for which he had been engaged in February, 1965, although he had received a total fee of $1,250 therefor; respondent, without the executor's knowledge, received $1,490, the balance of the $1,500 down payment on the sale of real property belonging to the estate, and, when the executor learned of this, respondent told him he had received the money in escrow pending the closing; after the closing, respondent claimed he could not release this escrow money because he had guaranteed payment of transfer taxes, but he failed to proceed to have the tax determined although requested to do so on a number of occasions; and subsequently respondent notified the executor that he did not have the money and he failed to respond to a letter from petitioner’s grievance committee, dated June 13, 1966, concerning the matter. 2. On December 22, 1964 respondent, as attorney for the seller of a business, received $4,000 out of the purchase money in escrow, to be held by him for 90 days to insure payment of bills; despite repeated *672demands by the seller after the 90-day period, respondent failed to turn over any part of this money until July 17, 1965 when respondent remitted $1,600 to the seller; and, although repeated demands for the balance were made, respondent has failed to pay any part of it. 3. Respondent issued a $15 check to an innkeeper in January, 1967, which was not paid because of “insufficient funds”. 4. Respondent was retained to prosecute a claim for personal and property injuries sustained in a 1958 automobile accident; after about four years respondent advised his client that the case had been reached on the calendar “ but he was hospitalized at the time ”; and thereafter respondent did not return the client’s calls and the client has been unable to learn anything about his claim. The findings are fully sustained by the evidence. Accordingly, the motion to confirm the report is granted. In our opinion, respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.